DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,236,874 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated thereby see table below:
Application claims
Patented claims
Remarks
1
1
All limitations included.
2
2
All limitations included.
3
3
Identical
4
4
Identical
5
5
Identical
6
6
All limitations included.
7
7
All limitations included.
8
8
All limitations included.
9
9
Identical
10
10
Identical
11
11
Identical
12
12
Identical
13
13
Identical
14
14
Identical


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey [U.S. 2015/0252979 A1] in view of Lloyd [U.S. 2017/0246331 A1].
Regarding claim 1, Bailey discloses a lighting device comprising: a housing [see figure 10]; a first LED light source [with filtered optics, see figures 10-11] positioned in the housing, the first LED light source emitting light having a first bandwidth; a filter [filtered optics, see figures 2A-2D] coupled to the light source, wherein the filter has a preselected subrange of wavelengths within the first bandwidth to generate a first filtered light; and a second LED light source [with non-filtered optics, see figures 10-11] positioned in the housing (figures 10-13, paragraphs 0059, 0060, 0071, 0079, 0080, 0082). However, Bailey does not clearly show the second LED light source emitting a high-intensity narrow-spectrum focused light output, wherein the second light source is configured for medical sterilization.
Lloyd teaches LED light source emitting a high-intensity narrow-spectrum focused light output, wherein the second light source is configured for medical sterilization (abstract, paragraph 0058).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the LEDs of Bailey with the high-intensity narrow-spectrum LEDs as taught by Lloyd for purpose of providing safe, electronically controlled, direct decontamination of the surfaces, air, and persons in the environment.
Regarding claims 2 and 7, Bailey discloses filter is a free-form optic made of a material into which a filtering agent is disposed and the filtering agent filters the light having a preselected subrange of wavelengths (figures 2A-2D).
Regarding claims 3-5, Bailey discloses the LED light output is between approximately 380-440 nanometers, between approximately 400-420 nanometers, approximately 405 nanometers (paragraphs 0059-0060). Lloyd teaches the high-intensity narrow-spectrum LEDs. The motivation is indicated as above.
Regarding claim 6, Bailey discloses the filter shifts light from within the first bandwidth to within a second bandwidth not included in the first bandwidth (figures 10-13, paragraphs 0079-0080).
Regarding claims 8-14, Bailey discloses the lighting device as claimed. Method claim(s) 8-14 was/were considered as inherently suggested by the combined teachings of Bailey and Lloyd as detailed above.
 It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have the method of making the lighting device, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process. /n re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Regarding claim 15, Bailey discloses  lighting device comprising: a housing [figure 10]; a first LED light source [with filtered optics, see figures 10-11] positioned in the housing, the first LED light source emitting light having a first bandwidth; a second LED light source [with non-filtered optics, see figures 10-11] positioned in the housing, wherein the second LED light source is configured for medical sterilization; a first optic device [filtered optics, see figures 2A-2D] coupled to the first LED light source, wherein the first optic device filters light having a preselected subrange of wavelengths within the first bandwidth and generates a first filtered light; a second optic device coupled to the second LED light source, wherein the second optic device permits the second bandwidth of light to pass through it unfiltered; and a control device [see paragraph 0079] operably connected to the first and second LED light sources and operable to control whether light is emitted from one, both or neither of the first and second LED light sources based on preset control values [paragraphs 0046 and 0079] (figures 10-13, paragraphs 0059, 0060, 0071, 0079, 0080, 0082). However, Bailey does not clearly show the second LED light source emitting light having a high-intensity narrow-spectrum focused light output.
Lloyd teaches LED light source emitting a high-intensity narrow-spectrum focused light output, wherein the second light source is configured for medical sterilization (abstract, paragraph 0058).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the LEDs of Bailey with the high-intensity narrow-spectrum LEDs as taught by Lloyd for purpose of providing safe, electronically controlled, direct decontamination of the surfaces, air, and persons in the environment.
	Regarding claim 16, Bailey discloses the control device is a wireless control device operable to control each of the first and second light sources via wireless control signals (paragraphs 0021 and 0079).
Regarding claims 17-20, Bailey discloses the LED corresponds to a range of wavelengths, between approximately 380-440 nanometers, between approximately 400-420 nanometers, and approximately 405 nanometers. Lloyd teaches the high-intensity narrow-spectrum LEDs that can reduce or suppress bacterial pathogens (abstract, paragraph 0058). The motivation is indicated as above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Todeschini U.S. 2015/0071819 A1 discloses the light source (106) may alternatively utilize HINS (High Intensity, Narrow Spectrum) light to decontaminate the surface (102A). The ultraviolet light source (106) may include one or more light-emitting-diodes (LED).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875